DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An Jun Hak (KR 102173511).  An Jun Hak teaches a junction box assembly 100 comprising a box 110 having a perimeter wall that defines at least a portion of an interior area 111 of the box, a first hinge bracket 114 and a second hinge bracket 114 each outwardly extending from an exterior side of the perimeter wall (figure 1), a lid 130 selectively displaceable about the box between a closed position and an open position, the lid being sized and positioned to cover at least a portion of an opening to the interior area when at the closed position (figure 5) and not extend over the opening when at the open position, the lid including an articulating hinge socket and a lock hinge socket (two latches attached on one side of container can be considered hinge socket, opposing two latches on opposing side of container can be considered the lock hinge), the lock hinge socket (lock hinge socket comprises the two latches 140 on one wall of container) having a recess a plurality of hinge arms 142, each hinge arm 142 of the plurality of hinge arms 142 including an upper head portion at 144 and a lower head portion (at lead line 141) at opposing ends of a body portion of the hinge arm 142, wherein the lower head portion (at lead line 141) of a first hinge arm 142 of the plurality of hinge arms is pivotally coupled to the first hinge bracket 114, and the upper head portion of the first hinge arm is selectively pivotally removable from the recess of the lock hinge socket (figure 1), and wherein the lower head portion of a second hinge arm of the plurality of hinge arms 142 is pivotally coupled to the second hinge bracket 114, and at least a portion of the upper head portion of the second hinge arm is securely positioned within the articulating hinge socket 131, the lid being secured to, and pivotally displaceable about, the upper head portion of the second hinge arm as the lid is displaced between the open and closed positions.

Regarding claim 2, a gasket at 120 formed into an upper edge of the perimeter wall of the box, at least a portion of the gasket forming a seal between the lid and the box when the lid is secured at the closed position (figure 5).

Regarding claim 4, the articulating hinge socket and the lock hinge socket are each positioned in a different corner of the lid (on opposing sides of the container).

Regarding claim 5, the first and second hinge brackets extend from opposing sidewalls of perimeter wall of the box (figure 1), each of the first and second hinge brackets having a first bracket segment and a second bracket segment (two outwardly extending legs of 114), the first and second bracket segments being separated from each other by a space (142 received in space; figure 1), a portion of the body portion of the first hinge arm being positioned in the space between the first and second bracket segments of the first hinge bracket when the lid is at the closed position (figure 1), and a portion of the body portion of the of the second hinge arm being positioned in the space between the first and second bracket segments of the second hinge bracket when the lid is at the closed position (figure 1).

Regarding claim 8, at least one of the first hinge bracket and the second hinge bracket includes a pin slot (shown at lead line 114a; figure 1) sized to receive insertion of a pin that is coupled to the lower head portion of the corresponding first or second hinge arm (horizontally extending pin at bottom end of 142), the pin slot configured to accommodate slideable displacement (in pivotal manner) of the pin to adjust the associated first or second hinge arm between a first height and a second height (upon loosening of 143, 144), the second height being different than the first height.

Allowable Subject Matter
Claims 3, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the latching mechanism.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736